UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ROBERT C. ALLAN, et al. )
Plaintiffs,
V. ) Civil Case No. 17-338 (RJL)
ISLAMIC REPUBLIC OF IRAN,
FILED
Defendant. ) MAY 21 2019
ar Clerk, U.S. District & Bankruptcy

MEMORANDUM OPINION! Courts for the District of Columbia

(May {E 2019) [Dkt. ## 27, 55]

Plaintiffs are survivors of the terrorist hijacking of TWA Flight 847 from Athens,
Greece on June 14, 1985, as well as immediate family members and estate representatives.
Plaintiffs seek money damages against Iran for injuries and trauma caused by Iran's
provision of material support to the hijackers pursuant to 28 U.S.C. § 1605A, the terrorism
exception of the Foreign Sovereign Immunities Act (*FSIA”). Having considered all of
the record evidence, I find that plaintiffs have established grounds for default. I therefore,
for the following reasons, GRANT plaintiffs’ motion for default on liability, see Plaintiffs’

Motion for Default Judgment on Liability (“Pls.’ Mot. on Liability”) [Dkt. # 27], and also

 

' This Memorandum Opinion is identical to the one filed on March 25, 2019 [Dkt. # 63].
Appendix A—-Damages has been amended to substitute the Estate of Shirley Elliot for
Shirley Elliott.
GRANT plaintiffs’ motion for relief totaling approximately $349.5 million dollars,
consistent with the findings of the appointed Special Master as to damages. See
Plaintiffs’ Motion for Default Judgment on Damages (“Pls.’ Mot. on Damages”) [Dkt. #
S55].
BACKGROUND

On June 14, 1985, two Hezbollah hijackers boarded TWA Flight 847 leaving
Athens, Greece headed for Rome, Italy. Amended Complaint (“Compl.”) [Dkt. # 11] 418.
There were 143 passengers and 8 crewmembers on board at the time, 69 of whom are
passenger plaintiffs in this case. /d. Shortly after takeoff, the two hijackers ran up the aisle
towards the cockpit waving guns and hand grenades, shouting: “Americans come to die!”
Id. § 19; see also Pls.’ Mot. on Liability at 4—5 (citing evidence relied on in Stethem v.
Islamic Republic of Iran, 201 F. Supp. 2d 80 (D.D.C. 2002)).* They held the three pilots
at gunpoint and ordered them to fly to Iran or Algeria. Compl. {| 20; see also Pls.’ Mot. on
Liability, Ex. 2 (Stethem Transcript. Testimony of Christian Zimmerman) (“Zimmerman
Testimony”)), at 123:14—124:19. When informed that the plane did not have enough fuel
to fly to either location, the hijackers instructed the pilots to land in Beirut, Lebanon.
Compl. § 20.

What ensued was dramatic and terrifying. The hijackers forced some passengers

 

* For the reasons explained below, infra at 5—6, this Court will consider the factual findings
and evidence presented in Stethem, which covered the same incident, and will reference
testimony and declarations submitted in that case, where necessary.

2
into the First Class cabin and beat them repeatedly. Compl. § 21; Pls.’ Mot. on Liability at
5. They began to single out passengers who they suspected of being U.S. Military or
Jewish. Compl. § 16, 26; Pls.” Mot. on Liability, Ex. 2 (Stethem Transcript, Testimony of
Clinton Suggs) (“Suggs Testimony”’)), at 87:1-90:23. They interrogated passengers about
their religions. /d. § 16. All seated passengers were forced to sit in a crash-landing position
for hours at a time, and were forbidden from going to the bathroom. /d. 421. The terrorists
landed the plane in Beirut for the first time three hours later on June 14th. Pls.” Mot. on
Liability at 6; see also id., Ex. 28 (Zimmerman Timeline) at 124. They demanded the
release of nearly 800 prisoners in Israel and Kuwait. Compl. 22-24. In exchange for
fuel, they released several women and children. Pls.’ Mot. on Liability, Ex. 28
(Zimmerman Timeline) at 124.

The hijackers then ordered the pilots to fly the plane to Algiers, Algeria. Compl. {
23. After refueling again, they ordered the pilots to return to Beirut. /d. 4 23-24. The
airport authorities ordered the plane not to land, and placed obstacles on the runway to
enforce the order. /d. § 24. Despite the dangerous conditions, the pilots were able to safely
land on the runway. /d. On the ground in Beirut for a second time, the hijackers demanded
that additional terrorists be allowed to board. Jd. § 25. They executed one passenger——a
navy diver named Robert Stethem—and tossed his body onto the tarmac. /d. Later that
day, ten additional militiamen from the Amal group and one Hezbollah spokesman boarded
the plane. /d.; Pls.” Mot. on Liability, Ex. 28 (Zimmerman Timeline) at 126. The plane

then headed back to Algeria for a second time. /d. 427. During this period. the hijackers
began ramping up their harassment and abuse—threatening passengers with execution,
beating them, and robbing them of all their belongings. /d. 26-27; Pls.’ Mot. on Liability,
Ex. 4 (Pls.’ Decls.) at 6-7, 84, 441, 452. On the ground in Algeria, the terrorists released
another swatch of passengers in exchange for an additional hijacker being allowed to board.
Compl. § 28.

On the morning of June 16, the hijackers ordered the plane back to Beirut for a third
time. Pls.’ Mot. on Liability, Ex. 28 (Zimmerman Timeline) at 129. At that point, the
passengers still on board had endured 36 hours on the aircraft with inadequate food, water,
access to bathroom facilities, or sleep. /d. The plane sat on the tarmac until the next
morning, when 23 men were forced off the plane at gunpoint and taken into Beirut. /d. at
130; Compl. {| 28-29. For the next two weeks, the men were beaten, threatened, given
inadequate food and water, and forced to watch propaganda. Compl. 4 28. The terrorists
finally released the Beirut hostages to Syrian military personnel on June 30, 1985. /d. 4
29. The hijackers were indicted for their roles in the hijacking, but never taken into United
States custody. See Pls.’ Mot. on Liability at 10. They remain on the FBI’s most wanted
list. Jd. at 11 n.11.

Plaintiffs filed this action on February 24, 2017, seeking default judgment on
liability and damages. On May 23, 2017, plaintiffs served Iran via diplomatic channels.
Iran never accepted service, so the Clerk entered default on July 26, 2017. On February 2,
2018, plaintiffs moved to appoint a special master to review their claims for damages. See

Motion for Order Appointing a Special Master for Damages [Dkt. # 24]. I appointed
Special Master Alan Balaran to make findings on plaintiffs motion for default as to
damages. See 2/12/18 Order [Dkt. # 25]. After reviewing testimonial and documentary
evidence, he issued a Report and Recommendation awarding compensatory damages on
August 28, 2018. See Special Master Report Filed Under Seal [Dkt. # 54].

ANALYSIS
I. Iran is Liable Under the FSIA’s Terrorism Exception—28 U.S.C. § 1605A

Plaintiffs argue that Iran should be held liable under the FSIA’s terrorism exception,
28 U.S.C. § 1605A, for providing material support to the terrorist groups that perpetrated
the 1985 hijacking incident aboard TWA Flight 847. I begin by noting that this is not the
first time the events at issue have been the subject of suit under the FSIA. In 2002, Judge
Thomas Penfield Jackson granted default judgment in two consolidated cases involving the
same 1985 hijacking incident under an older provision of the FSIA, § 1605(a)(7). See
Stethem v. Islamic Republic of Iran, 201 F. Supp. 2d 78, 85 (D.D.C. 2002). The two
consolidated cases before Judge Jackson included the individual who was killed on the
plane, Robert Stethem, as well as his surviving family members.? Keeping in mind that
“the FSIA does not require this Court to relitigate issues that have already been settled,” I
find that there are grounds to take judicial notice of these “related proceedings and records
in cases before the same court.” Brewer v. Islamic Republic of Iran, 664 F. Supp. 2d 43,

54 (D.D.C. 2009) (quoting Estate of Heiser v. Islamic Republic of Iran, 466 F. Supp. 2d.

 

3 None of the Stethem plaintiffs are plaintiffs in the instant case.

5
229, 263 (D.D.C. 2006) (internal quotation marks omitted)); see also Valore v. Islamic
Republic of Iran, 700 F. Supp. 2d 52, 60 (D.D.C. 2010) (“[T]he Court may review evidence
considered in an opinion that is judicially noticed, without necessitating the re-presentment
of such evidence.”’).

I will therefore grant plaintiff's request to take judicial notice of Judge Jackson’s
findings of fact, Ex. 1, and to consider the expert and witness testimony, Ex. 2, and relevant
documentary evidence, Ex. 11-28, presented in Stethem. Pls.’ Mot. on Liability at 34-35.
I will also consider the updated expert report submitted by Dr. Clawson, the expert who
previously submitted testimony on which Judge Jackson relied. Ex. 3; Stethem, 201 F.
Supp. 2d at 92.4

To find default judgment for the plaintiffs, | must first determine whether I have
Jurisdiction under the FSIA. Section §1605A(a)(1) imposes three requirements to establish
subject matter jurisdiction: 1) that the claims be against a foreign state that was designated
a state sponsor of terrorism at the time the acts occurred, § 1605A(a)(2)(A)(i); 2) that
plaintiffs be U.S. nationals at the time the acts occurred, § 1605A(a)(2)(A)(i1); and 3) that
plaintiffs be seeking money damages for personal injury or death caused by the foreign
state’s acts of torture, extrajudicial killing, aircraft sabotage, and hostage taking, or by the

foreign state’s provision of material support or resources for such acts. § 1605A(a)(1); see

 

* Dr. Clawson is apparently an expert on Iran and has studied its sponsorhip of terrorism,
among other things, as Director of Research at the Washington Institute for Near East
Policy. Pls.” Mot. on Liability at 3 n. 6.
also Owens v. Republic of Sudan, 864 F.3d 751, 778 (D.C. Cir. 2017). Having considered
the record evidence, I find that plaintiffs satisfy each of these requirements in the instant

case.

A. Iran Was a State Sponsor of Terrorism at the Time of the Hijacking

First, as plaintiffs argue, Iran was designated a state sponsor of terrorism on January
19, 1984, and remained a designated state sponsor of Hezbollah at the time of the hijacking.
See Pls.* Mot. on Liability, Ex. 11 (Statement of U.S. Secretary of State, 49 Fed. Reg.
2836-02); Stethem, 201 F. Supp. 2d at 85 (relying on evidence that Iran is the “patron state”
of Hezbollah); Pls.” Motion on Liability, Ex. 3 (Clawson Expert Report) at {J 23, 38-39,
51 (Iran committed substantial support to fund Hezbollah’s acts of “terrorism as an official

means of forwarding foreign policy” in the early 1980s).°

 

> Plaintiffs have submitted numerous other contemporaneous US government documents
noting Iran’s contribution to Hezbollah’s terrorist operations, see Pls.” Mot. on Liability at
10-14, but I do not believe it necessary to rely on those public documents here. Suffice it
to say that Iran’s role in funding Hezbollah’s terrorist activities at the time was well-
documented and has been found by courts in this district to be beyond dispute. See, e.g.,
Estate of Doe v. Islamic Republic of Iran, 808 F. Supp. 2d 1, 15-16 (D.D.C. 2011)
(“[Iran’s] connections to Hizbollah have been explored at length in this jurisdiction, and it
has uniformly been agreed that, in the relevant time period, Hizbollah received substantial
funds and support from Iran via its Ministry of Information and Security and the Iranian
Revolutionary Guard Corps,” thus finding that “defendants provided ‘material support and
resources’ to Hizbollah in carrying out both the [April 1983 and September 1984] attacks
on the U.S. Embassy and Embassy Annex in Beirut, Lebanon.”); Levin v. Islamic Republic
of Iran, 529 F. Supp. 2d 1, 14 (D.D.C. 2007) (“It has been well established within the
intelligence, academic, and legal communities that Iran, the MOIS, and the IRGC were
providing material support and resources to Hizbollah in the early 1980’s....”).

7
B. Plaintiffs Meet the Requirements of U.S. Citizenship

Second, the record shows that all of the passenger plaintiffs were U.S. citizens at
the time of the hijacking, and all but one of the family member plaintiffs were U.S. Citizens
at the time of the hijacking. See Pls.” Mot. on Liability, Ex. 4 (Pls.’ Decls.) (attaching birth
certificates, U.S. passports, and naturalization papers). The family member that was not a
citizen herself was married to a U.S. Citizen at the time of the hijacking, and is therefore a
claimant whose injuries derive from her citizen husband. See Leibovitch v. Islamic
Republic of Iran, 697 F.3d 561, 570 (7th Cir. 2012) (“the plain text and plain meaning of
§ 1605A(a)(2)(A)(ii) extends jurisdiction to cases where either ‘the claimant or the victim
was, at the time of the [terrorist] act’ a United States citizen. The claimant and victim need
not both be American citizens.”).

C. Iran Provided Material Support to the Terrorist-Hijackers

Finally, plaintiffs are seeking “money damages ... against [Iran] for personal injury
or death that was caused by an act of torture . . . aircraft sabotage, hostage taking, or the
provision of material support or resources for such an act... .” FSIA § 1605A(a)(1). In
Stethem, Judge Jackson determined that Iran had indeed provided “material support” to
Hezbollah and Amal for the hijacking and hostage taking, including funding, training,
logistical and weapons support, and professional guidance and tactical expertise. 201 F.
Supp. 2d at 87 (“[A]s the Court has previously found in so many similar cases before it,
the evidence conclusively establishes that the Islamic Republic of Iran and its MOIS

provided ‘material support or resources’ to Hizballah, and Hizballah and its co-conspirator
Amal were the perpetrators of these heinous acts of terrorism.”). Because the FSIA did not
provide an independent federal cause of action at the time of Stethem, plaintiffs had to
prove that they met the elements of their D.C. state law claims (in that case, wrongful death
and survival claims), and additionally had to prove that the court had jurisdiction under the
FSIA. Jd. at 87-88.

In 2008, however, Congress replaced § 1605(a) with § 1605A and created a private,
federal cause of action against foreign governments in § 1605A(c) so that plaintiffs are no
longer required to prove state law claims to secure relief. See Owens, 864 F.3d at 765.
However, the causation requirement—that plaintiffs injury result from material support of
acts of terrorism—has not changed, and the language in § 1605A(a)(2) largely mirrors the
prior language in § 1605(a)(7). Owens, 864 F.3d at 796-99. Most courts have interpreted
this so-called “jurisdictional causation” requirement loosely, finding that where a foreign
government’s support of terrorist activities could be shown generally, plaintiffs need not
prove whether the government had “provided material support and resources that caused
this particular act.” See Shoham v. Islamic Republic of Iran, No. 12-cv-508, 2017 WL
2399454, at *10, 16-17 (D.D.C. June 1, 2017) (internal quotation marks omitted); Owens,
864 F.3d at 794-99 (finding jurisdictional causation where defendant-Sudan provided safe
harbor and preferential tax treatment to al Qaeda, despite Sudan’s ignorance of al Qaeda’s
specific plans to launch attacks on US embassies in Africa). Having considered the record
evidence in this case, I find, consistent with Judge Jackson’s opinion in Stethem, that Iran

provided “material support” to terrorist groups Hezbollah and Amal sufficient to meet the
requirements of § 1605A(a)(1).

D. Plaintiffs Suffered Personal Injuries as a Result of the Hijacking

It still remains for me to consider whether the 69 passengers and their families who
bring this lawsuit have adequately met the statutory requirement of personal injury in the
instant case. § 1605A(a)(1). Having considered the record evidence, | find that they do.
As is clear from plaintiffs’ declarations, they have all undoubtedly established valid
theories of recovery for assault, battery, false imprisonment, and intentional infliction of
emotional distress. And even more clear is the fact that “plaintiffs’ personal injuries arise
from their having been taken hostage and tortured by agents of the defendant[ |.” Stethem,
201 F. Supp. 2d at 91 n. 20.

Plaintiffs’ declarations paint a harrowing tale of the events that transpired aboard
TWA Flight 847, as well as the conditions of captivity for some passengers for two weeks
afterwards in Beirut. Even those only on the aircraft for the first day of the siege were
forced to sit for prolonged periods in a crash-landing position; refused access to food and
water; prevented from using lavatories; and either subjected to or witness to abuse by their
captors. See Pls.’ Mot. on Liability, Ex. 2 (Stethem Transcript (Zimmerman Testimony)),
at 127:4-10; id., Ex. 4 (Pls.’ Decls.), at 6-7, 84-85, 126, 337, 452. This included being
“punched, kicked, pistol whipped, sexually assaulted, poked with gun barrels, frisked and
robbed, pushed, and/or slapped.” /d. at 43 (citing Ex. 4 (“Pls.’ Decls.), at 43, 84, 222, 231,
275, 441, 497). Some passengers were also questioned about race, religion, and occupation

for the purpose of being singled out for potential execution. Jd., Ex. 2 (Stethem Transcript,

10
Suggs Testimony), at 88:1—8, 91:4-6. In many cases, moreover, passengers travelling with
family members faced the additional terror of watching close family be subjected to such
abuse. /d., Ex. 4 (Pls.’ Decls.) at 67-68, 194, 242, 418. And, of course, for about a third
of the passengers, the terror did not end with the plane made its final stop in Beirut.
Twenty-three male passengers endured an additional two weeks of captivity in Beirut,
during which they were subjected to mock executions, threatened, beaten, and held captive
in apartments, garages, and basement prisons. /d., Ex. 4 (Pls.’ Decls.) at 44, 85, 164, 453.

468, 526.

1]
As for the family member “‘spouse[s], parents, siblings, and children,” Heiser, 659
F. Supp. 2d at 28, their declarations “alleging emotional distress arising from a terrorist
attack that killed or injured a family member,” clearly satisfy Section 1605A’s
jurisdictional injury requirement, even though many were not present at the scene. Owens,
864 F.3d at 812 (certifying question of presence requirement for ITED claims to D.C. Court
of Appeals); Republic of Sudan v. Owens, 194 A.3d 38, 45 (D.C. 2018) ("We see little need
to enforce the presence requirement in IIED cases where the jurisdictional elements of §
1605A are satisfied and the plaintiff's severe distress arises from a terrorist attack that

oeee

killed or injured a member of his or her immediate family.”). Indeed, the ‘““‘intent to create
maximum emotional impact,’ particularly on third parties, is terrorism’s raison d’étre.”
Heiser, 659 F. Supp. 2d at 27 (quoting Eisenfeld v. Islamic Republic of Iran, 172 F. Supp.
2d 1, 9 (D.D.C. 2000)); Stansell v. Republic of Cuba, 217 F. Supp. 3d 320, 344 (D.D.C.
2016) (‘Claims for solatium under the FSIA are nearly indistinguishable from claims for
intentional infliction of emotional distress.”)).

Plaintiffs have therefore established all of the jurisdictional requirements laid out
by Section 1605A(a).° What remains for me to consider is whether plaintiffs have met

Section 1605A(c)’s requirement to state a “theory of liability” on which defendants can be

held liable for plaintiffs injuries.

 

° Though plaintiffs have not raised it, the FSIA terrorism exception contains a limitation
period, which provides that an action must be brought not later than the latter of (1) 10
years after April 24, 1996; or (2) 10 years after the date on which the cause of action arose
unless plaintiffs have timely commenced a “related” or “prior action” under the old §

12
As stated above, plaintiffs here have submitted voluminous declarations alleging
tort claims for assault, battery, false imprisonment, and the intentional infliction of
emotional distress., all “well-established principles of law, such as those found in the
Restatement (Second) of Torts...” Worley, 75 F. Supp. 3d at 335. While the FSIA
technically requires plaintiffs “to prove a theory of liability” separate and apart from
establishing the elements of subject matter jurisdiction, Owens, 864 F.3d at 807 (“[T]he
question whether a statute withdraws sovereign immunity is analytically distinct from

whether a plaintiff has a cause of action.”) (internal citation omitted), most courts conduct

 

1605(a)(7). 28 U.S.C. § 1605A(b). Under this limitations provision, the last day to file a
new action under § 1605A was April 24, 2006. Nevertheless, the D.C. Circuit has
unequivocally stated that the limitations provision in the FSJA’s terrorism exception is non-
Jurisdictional. Owens, 864 F.3d at 802 (“[nJothing in § 1605A(a) ‘conditions its
jurisdictional grant on compliance with [the] statute of limitations’ in § 1605A(b)’)
(quoting Musacchio v. United States, 136 S.Ct. 709, 717 (2016)). Therefore, where
defendants do not raise it as an affirmative defense, it is considered wavied unless courts
exercise their discretionary authority to raise the limitation as a defense sua sponte. See
Worley v. Islamic Republic of Iran, 75 F. Supp. 3d 311. 331 (D.D.C. 2014) (‘declin[ing]
whatever discretionary authority [the Court] may have to raise the defense of limitations
on Iran’s behalf”); cf Maalouf v. Islamic Republic of Iran, 306 F. Supp. 3d 203, 212
(D.D.C. 2018) (‘Considering the timeliness of an FSIA claim sua sponte is a discretionary
determination.”). Recognizing that the FSIA strikes a “careful balance” between comity
and accountability, see Rubin v. Islamic Republic of Iran, 138 S.Ct. 816, 822 (2018), I
decline to exercise my discretion to raise the timeliness defense here for several reasons.
First, defendants have, so far, chosen not to appear in this litigation and raise the limitations
defense. There is little argument for comity, as Iran remains a state sponsor of terrorism,
and no friend of the United States. And plaintiffs raise claims related to the very factual
circumstances under which Judge Jackson previously granted relief to the passenger who
was killed during the hijacking. Moreover, the D.C. Circuit’s overview of the textual
history of the limitations provision in Owens clearly demonstrates that Congress did not
intend for courts to consider the limitation as a bar to jurisdiction, but rather to consider
the timeliness issue on a case-by-case basis. 864 F.3d at 802-04.

13
the analysis together, since evidence sufficient to establish jurisdictional causation will
almost always establish a theory of “personal injury” necessary to prevail under §1605A(c).
See, e.g., Foley v. Syrian Arab Republic, 249 F. Supp. 3d 186, 205 (D.D.C. 2017) (finding
that plaintiffs were entitled to relief under Section 1605A(c) after proving Section
1605A(a)’s jurisdictional requirements because of the “the overlap between the elements
of this cause of action and the terrorism exception to foreign sovereign immunity”);
Kilburn v. Islamic Republic of Iran, 699 F. Supp. 2d 136, 155 (D.D.C. 2010) (summarily
concluding that Section 1605A(c)’s cause of action requirement is satisfied when Section
1605A(a) jurisdiction is found). Because “plaintiffs’ personal injuries arise from their
having been taken hostage and tortured by agents of the defendants[,]” I need not “belabor
the issue of liability by addressing the independent elements of each separate tort claim
advanced by [each of] the plaintiffs.” Stethem, 201 F. Supp. 2d at 91 n. 20.

Il. Compensatory Damages Should be Awarded Consistent with the Special
Master’s Recommendation

Plaintiffs also seek an order awarding compensatory damages. See generally Pls.’
Mot. on Damages. A party seeking default damages under the FSIA “must prove damages
‘in the same manner and to the same extent as any other default winner.’” Estate of Botvin
v. Islamic Republic of Iran, 873 F. Supp. 2d 232, 243 (D.D.C. 2012) (quoting Wachsman
v. Islamic Republic of Iran, 603 F. Supp. 2d 148, 160 (D.D.C. 2009)). Plaintiffs may meet
this burden of proof by submitting “affidavits or declarations rather than through live

witnesses testifying in open court,” Belkin v. Islamic Republic of Iran, 667 F. Supp. 2d 8,

14
20 (D.D.C. 2009), which the Court “may accept...as true.” Lanny J. Davis & Associates
LLC v. Republic of Equatorial Guinea, 962 F. Supp. 2d 152, 163 (D.D.C. 2013).

While putting a price tag on the pain and suffering of passengers and their families
is challenging, Hekmati v. Islamic Republic of Iran, 278 F. Supp. 3d 145, 163 (D.D.C.
2017) (recognizing the “challenge aris[ing] in assigning a dollar value to such pain and
suffering”), there are, fortunately, a plethora of prior decisions in this Circuit awarding
damages for pain and suffering to victims of terrorist attacks. The Special Master here
diligently considered these decisions, and devised a framework by which to group
plaintiffs’ injuries in a way that is both consistent with prior practice and internally
consistent between plaintiffs. See Pls.” Mot. on Damages, Addendum A — Recommended
Damages, at 6-13. Namely, he considered the severity of the pain immediately following
the injury, the lasting and severe psychological problems resulting from the injuries, and
the overall length and severity of captivity.

Starting with “the baseline assumption that persons suffering [physical] injuries in

29

terrorist attacks are entitled to $5 million in compensatory damages,” Davis v. Islamic
Republic of Iran, 882 F. Supp. 2d 7, 12 (D.D.C. 2012), and that those who suffer emotional,
but no physical injury are typically awarded $1.5 million in damages, see, e.g., Relvas v.

Islamic Republic of Iran, Case No. 14-01752, 2018 WL 1092445, *2 (D.D.C. Feb. 28,

2018), the Special Master divided plaintiffs according to the “gravity of harm” as revealed

15
by their “shared experiences.” Special Master Report Filed Under Seal [Dkt. # 54] at 9.’
For passenger plaintiffs, the Special Master recommended relief under three sub-
categories: For the 15 passengers (“Group I”) who were “forced to sit for prolonged
periods in cramped and painful positions; refused access to the lavatories; subjected to
unsanitary conditions; denied food and water; and were subjected to or forced to watch
mock executions,” but were ultimately released within the first day of the hijacking, he
awarded $1,000,000. /d. at 9-11. For the 27 passengers (“Group II’) who were “subjected
to 35 additional hours of the same abuse,” and also “faced a possible crash-landing; heard
the gunshot that killed a fellow passenger; listened while other passengers were brutally
beaten; saw the swollen and bloodied bodies of the terrorists’ victims; capitulated to the
demands of heavily-armed Amal militia; [were] robbed of their valuables; and watched
helplessly as their captors wired the aircraft with plastic explosives,” the Special Master
awarded $2,000,000. /d. And for the 23 passengers (“Group III”) who were held captive
in Beirut for an extra two weeks and suffered additional abuse, including being “lined up
against a wall—‘execution-style’; repeatedly threatened with death; tormented with false
promises of release; housed in locations surrounded by exploding shells and mortar fire:

confined to rooms with no beds, working toilets or sanitary facilities; supplied with tainted

 

7 The Special Master varied upwards from his established baseline amounts in a few limited
instances, for passenger plaintiffs Simon Grossmayer, Jane Synnestvedt, Estate of John
Testrake, Arthur Toga, Debbie Toga, and Estate of Frank Walsh. Without revealing
confidential information regarding these plaintiffs, suffice it to say that I agree with his
decisions to deviate from the baseline for these individuals.

16
food and water; and bombarded with anti-American propaganda,” he awarded $5,000,000.
Td.

The Special Master conducted a separate analysis to determine the appropriate
baseline loss of solatium for family members whose loved ones “survived a terrorist
attack.” Oveissi v. Islamic Republic of Iran, 768 F. Supp. 2d 16, 26 n. 10 (D.D.C. 2011);
see also Wyatt, 908 F. Supp. 2d at 232 (finding loss of solatium framework applied to
‘cases in which the victim survived a terrorist attack or hostage-taking”). Keeping in mind
the principle that family members should not be awarded more than the victim, Special
Master Report Filed Under Seal at 13-14, and considering analogous cases in our Circuit,
see id. at 14-15, the Special Master recommended solatium awards for family members of
victims commensurate with the groups above-—for Group I, $660,000 for spouses,
$560,000 for parents, $495,000 for children, and $330,000 for siblings; for Group II,
$1,330,000 for spouses, $1,112,000 for parents, $990,000 for children, and $660,000 for
siblings; and for Group HI, $4,000,000 for spouses, $2,500,000 for parents, $1,500,000 for
children, and $1,250,000 for siblings. /d. at 15.

Under these circumstances, plaintiffs are thus entitled to compensatory damages in
the amounts listed above.® Moreover, I find that the relief outlined in the Special Master’s

report is consistent with that awarded in other cases. I therefore grant plaintiffs’ motion

 

® Notably, the Special Master’s recommended awards are within the range granted by Judge
Jackson in Stethem. 201 F. Supp. 2d at 93 (awarding $5,000,000 each to the Stethem and
his wife, and a range of $200,000 to $3,000,000 to other family members).

17
for default judgment as to damages consistent with these amounts, as set forth in detail in
the attached Appendix A—Damages, and totaling approximately $349.5 million dollars.

CONCLUSION

For the foregoing reasons, the Court GRANTS plaintiffs’ motion for entry of
default judgment as to liability [Dkt. # 27], and GRANTS plaintiffs’ motion for entry of
default according to the Special Master’s recommendations on damages [Dkt. # 55]. An
Order consistent with this decision accompanies this Memorandum Opinion.

RICHARD DEON
United States District Judge

18
AMENDED APPENDIX A—DAMAGES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff ECF, Hostage/ Group Pain & Solatium Total
No. Relationship No. Sufferings

Victor 0054-1 | Beirut Hostage I] $5,000,000 $4,000,000 $9,000,000
Amburgy
Jerome 0054-1 | Beirut Hostage ll $5,000,000 $0 $5,000,000
Barezak
Judy Cox

0054-1 | Plane Hostage II $2,000,000 $0 $2,000,000
Barkley
Judith 0054-1 | Plane Hostage I $1,000,000 $0 $1,000,000
Chudigian
Cheryl Clancy | 0054-1 | Daughter of Plane | N/A $0 $495,000 $495,000

Hostage

Stuart Darsch | 0054-1 | Beirut Hostage ll $5,000,000 $0 $5,000,000
Rev. Thomas .

0054-1 | Beirut Hostage HI $5,000,000 $0 $5,000,000
Dempsey
Jane Doe 0054-1 Intentionally Blank $3,500,000
Martha Doris 0054-1 | Plane Hostage II $2,000,000 $990,000 $2,990,000
Sue Ellen 0054-2 | Plane Hostage il $2,000,000 | $4,000,000 — $6,000,000
Herzberg
Hazel Hesp 0054-2 | Plane Hostage iat $2,000,000 $0 $2,000,000
Elizabeth 0054-2 | Plane Hostage I $2,000,000 $0] $2,000,000
Howes
Kenneth

0054-2 | Plane Hostage Hl $2,000,000 $0 $2,000,000
Lanham
Rev. William | 9954.9 | Plane Hostage I $2,000,000 $0 | $2,000,000
McDonnell
Mary Palesse | 0054-3 | Plane Hostage Ul $2,000,000 $0 $2,000,000

 

 

 

 

 

 

 

19

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff ECF. Hostage/ rou Pain & Solatium Total
No. Relationship No. Sufferings

Mauri 0054-3 | Plane Hostage I $2,000,000 $0 | $2,000,000
Schwartz
Sara Summers | 0054-3 | Plane Hostage I] $2,000,000 $0 $2,000,000
Ralf Traugott | 0054-3 | Beirut Hostage II $5,000,000 $0 $5,000,000
Judith
Ditchkus 0054-1 | Plane Hostage II $2,000,000 $4,000,000 $6,000,000
Brown
Michael .

0054-1 | Beirut Hostage IW $5,000,000 $1,330,000 $6,330,000
Bradley Brown
Robert Gordon | 9954.1 | Beirut Hostage II $5,000,000 $0} $5,000,000
Brown
Estate of
Donna Jill 0054-1 | RG; Brown N/A $0} $4,000,000] — $4,000,000

(wife)

Brown
Melissa R.G. Brown
Gibson 0054-1] (daughter) N/A $0 $1,500,000 $1,500,000
Carolyn Byron | 0054-1 | Plane Hostage II $2,000,000 $4,000,000 $6,000,000
Leo Byron 0054-1 | Beirut Hostage Ill $5,000,000 $1,330,000 $6.330,000
Allyn Conwell | 0054-1 | Beirut Hostage I $5,000,000 $0 $5,000,000
Alexander 0054-1 | Conwell (son) N/A $0| $1,500,000] $1,500,000
Conwell
Olga Conwell | 0054-1 | Conwell (wife) N/A $0 $4,000,000 $4,000,000
Gisela Delgado | 0054-1 | Plane Hostage $1,000,000 $1,330,000 $2,330,000
Daniel 0054-1 | Delgado (son) N/A $0 $990,000 $990,000
Delgado
Ralph Delgado | 0054-1 | Delgado (son) N/A $0 $990,000 $990,000
Grant Elliott 0054-1 | Beirut Hostage Ul $5,000,000 $0 $5,000,000

 

 

 

 

 

 

 

20

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff ECF, Hostage/ Group Pain & Solatium Total
No. Relationship No. Sufferings
Estate of 0054-1 | Elliott (mother) N/A $0 $2,500,000 $2,500,000
Shirley Elliott
Barbara Guse | 0054-1 | Elliott (sibling) N/A $0 $1,250,000 $1.250,000
Sherry Zenk 0054-1 | Elliott (sibling) N/A $0 $1,250,000 $1,250,000
Simon .
0054-1 | Beirut Hostage Hl $5,500,000 $660,000 $6,160,000
Grossmayer
Estate of
Elaine 0054-1 | Plane Hostage I $1,000,000 $4,000,000 $5,000,000
Grossmayer
Debra Ann Simon and Elaine
Byrne 0054-1 | Grossmayer’s N/A $0 $1,500,000 $1,500,000
(daughter)
James Simon and Elaine
Grossmayer 0054-1 | Grossmayer’s N/A $0 $1,500,000 $1,500,000
(son)
Simon Simon and Elaine
Grossmayer Jr. | 0054-1 | Grossmayer’s N/A $0 $1,500,000 $1,500,000
(son)
Nora Jan Simon and Elaine
Mangano 0054-1 | Grossmayer’s N/A $0 $1,500,000 $1,500,000
(daughter)
Maria Renee Simon and Elaine
Olsen 0054-1 | Grossmayer’s N/A $0 $1,500,000 $1,500,000
(daughter)
Fee OF Peter | 9954-2 | Beirut Hostage 11 $5,000,000 $5,000,000
Nina Hill 0054-2 | Hill (daughter) N/A $0 $1,500,000 $1,500,000
Paul Hill 0054-2 | Hill (son) N/A $0 $1,500,000 $1,500,000
Roxanne Hill 0054-2 | Hill (daughter) N/A $0 $1,500,000 $1,500,000
James W. .
0054-2 | Beirut Hostage Ill $5,000,000 $0 $5,000,000
Hoskins, Jr.

 

 

 

 

 

 

 

21

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff ECF, Hostage/ Group Pain & Solatium Total
No. Relationship No. Sufferings

Kathryn 0054-2 | Plane Hostage I $2,000,000 $0) $2,000,000

Hoskins (wife)

Deanna 0054-2 | Hoskins (James's | Nia $0} $2,500,000] — $2,500,000

Hoskins mother)

Estate of James Hoskins (James’s

W. Hoskins, 0054-2 II $0 $2,500,000 $2,500,000

Sr father)

fracie 0054-2 | Hoskins James's | N/a $0] $1,250,000} $1,250,000

Rhinesmith sibling)

Tanya 0054-2 | Hoskins James's | iia $0 $1,250,000] — $1,250,000

Vanderpool sibling)

Analie Hoskins

Townsend 0054-2 | (Kathryn’s N/A $0 $1,112,000 $1,112,000
mother)

Susan Hudson Hoskins

0054-2 | (Kathryn’s N/A $0 $660,000 $660,000

sibling)

Estate of

Raymond 0054-2 | Beirut Hostage Ul $5,000,000 $660,000 $5,660,000

Johnson

Estate of

Margaret 0054-2 | Plane Hostage I $1,000,000 $4,000,000 $5,000,000

Johnson

Alfred Johnson | 0054-2 | Johnson (son) N/A $0 $1,500,000 $1,500,000

Mary Brown | 9954.2 | Johnson N/A $0| $1,500,000} — $1,500,000
(daughter)

Kathleen 0054.2 | Johnson N/A $0 $1,500,000} — $1,500,000

Flanagan (daughter)

Joseph 0054-2 | Johnson (son) N/A $01 $1,500,000} — $1,500,000

Johnson

 

 

 

 

 

 

 

22

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff ECF, Hostage/ Grou Pain & Solatium Total

No. Relationship No. Sufferings
Barbara J. 0054-2 | Johnson N/A $0} $1,500,000) — $1,500,000
Lamping (daughter)
George 0054-2 | Beirut Hostage II $5,000,000 | $1,330,000} — $6,330,000
Lazansky
JoAnn 0054-2 | Plane Hostage II $2,000,000 | $4,000,000} — $6,000,000
Lazansky
Rev. James W. .

: 0054-2 | Beirut Hostage lll $5,000,000 $495,000 $5,495,000

McLoughlin
Estate of
Loretta 0054-2 | Plane Hostage I $1,000,000 $2,500,000 $3,500,000
McLoughlin
Estate of Ed | 9954.9 | Plane Hostage II $2,000,000| $660,000} $2,660,000
Novak
Keats of Janet 0054-2 | Plane Hostage | $1,000,000} $1,330,000! — $2,330,000
Richard Novak | 0054-2 | Novak (son) N/A $0 $990,000 $990,000
Delores 0054-2 | Plane Hostage I $2,000,000 $0! — $2,000,000
Kowalezyk
Edward Kowalczyk
Kowalezyk 0054-2 (husband) N/A $0 $1,330,000 $1,330,000
Estate of

0054-3 | Plane Hostage I $1,000,000 $2,500,000 $3,500,000
Esther Peel
Kristine Peel 0054-3 | Plane Hostage U $2,000,000 $4,000,000 $6.000,000
Estate of
Robert Henry | 0054-3 | Plane Hostage Yl $2,000,000 $2,500,000 $4,500,000
Peel
Robert James .

0054-3 | Beirut Hostage HI $5,000,000 $1,330,000 $6,330,000

Peel

 

 

 

 

 

 

 

23

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff ECE, Hostage/ Group Pain & Solatium Total
No. Relationship No. Sufferings

Estate of

Genevieve 0054-3 | Plane Hostage I $1,000,000 $1,330,000 $2,330,000

Porter

Estate of 0054-3 | Plane Hostage $2,000,000 $660,000} $2,660,000

Douglas Porter

John Porter 0054-3 | Porter (son) N/A $0 $990,000 $990,000

sen Porter | 9954-3 | Porter (daughter) | N/A $0 $990,000 $990,000

Dorothy

0054-3 | Plane Hostage I $1,000,000 $0! $1,000,000

Sullivan

Repent 0054-3 | Sullivan (son) N/A $0] $495,000 $495,000

Deborah 0054-3 | Sullivan N/A $0) $495,000 $495,000

Jorgensen (daughter)

Blake

Synnestvedt 0054-3 | Plane Hostage I $5,000,000 $1,330,000 $6,330,000

Jane

Synnestvedt | 0054-3 | Plane Hostage I $10,000,00 } $4,000,000, *14,000,000

Estate of John | o954.3 | Beirut Hostage ll $7,000,000 $0 | $7,000,000

Testrake

Phyllis Lyon 0054-3 | Testrake (wife) N/A $0! $4,000,000] $4,000,000

Debra Barnes | g954_3 | Testrake N/A $0} $1,500,000} — $1,500,000
(daughter)

Diane Smith | gg54.3 | Testrake N/A $0 $1,500,000} $1,500,000
(daughter)

canstine 0054-1 | Plane Hostage II $2,000,000 $660,000 | $2,660,000

Estate of 0054-3 | Plane Hostage U $2,000,000 $660,000} $2,660,000

Arlene Turner

 

 

 

 

 

 

 

24

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff ECF. Hostage/ Group Pain & Solatium Total
No. Relationship No. Sufferings

David Matanes | 0054-3 | Turner (son) N/A $0 $990,000 $990,000
Arthur Toga 0054-3 | Beirut Hostage ll $6,000,000 $660,000 $6,660,000
Debbie Toga 0054-3 | Plane Hostage I $1,250,000 $4,000,000 $5,250,000
Robert .

0054-3 | Beirut Hostage Ill $5,000,000 $660,000 $5,660,000
Trautmann
Irma

0054-3 | Plane Hostage I $1,000,000 $4,000,000 $5,000,000
Trautmann
Ashley
Trautmann 0054-3 | Plane Hostage I $1,000,000 $1,500,000 $2,500,000
Longoria
Katherine
Trautmann 0054-3 | Plane Hostage ] $1,000,000 $1,500,000 $2,500,000
Edlund
Christos

oo, 0054-3 | Plane Hostage II $2,000,000 $0 $2,000,000

Varelogiannis
Helen 0054-3 | Varelogiannis N/A $0! $990,000 $990,000
Koufogazos (daughter)
aed of Frank | 9954.3 | Plane Hostage iI $3,000,000 $1,330,000} $4,330,000
Kathleen
Walsh 0054-3 | Plane Hostage U $2,000,000 $1,330,000 $3,330,000
Estate of
Claude 0054-3 | Beirut Hostage III $5,000,000 $0 $5,000,000
Whitmoyer
Judy Cox 0054-3 | Whitmoyer (wife) | N/A $0 $4,000,000 $4,000,000
Tracy | 9054-3 | Whitmoyer N/A $0} $1,500,000} $1,500,000
Camponeschi (daughter)
Daniel 0054-3 | Whitmoyer (son) | N/A $0 | $1,500,000} — $1,500,000
Whitmoyer y ~— ——

 

 

 

 

 

 

 

25

 
 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff ECF. Hostage/ Group Pain & Solatium Total
No, Relationship No. Suffering
Stevens 0054-3 Beirut Hostage Hl $5,000,000 $1,112,000 $6,112,000
Willett
Marsha 0054-3 Plane Hostage | $1,000,000 $4,000,000 $5,000,000
Willett
Christopher 0054-3 | Plane Hostage I] $2,000,000 $1,500,000 $3,500,000
Willett
Joshua 0054-3 Plane Hostage ] $1,000,000 $1,500,000 $2,500,000
Willett

 

26